Citation Nr: 1412996	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  12-16 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for right shoulder postoperative decompression for subacrominal impingement.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1992 to May 1996 and from July 1996 to November 2002.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a September 2009 rating decision of the VA Regional Office (RO) in St. Louis, Missouri.  During the course of the appeal, the case was transferred to the RO in Waco, Texas.  

In the September 2009 rating decision, the RO granted service connection for right shoulder postoperative decompression for subacrominal impingement and assigned a 100 percent evaluation effective from February 10, 2009, and a 10 percent evaluation effective from April 1, 2009.  A 100 percent evaluation represents the maximum schedular evaluation available.  

A review of the Veterans Benefits Management System paperless claims processing system reveals no records pertinent to the current appeal.  A review of the Virtual VA electronic claims file reveals a March 2014 Informal Hearing Presentation and VA treatment records pertinent to the appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination in February 2012.  In a March 2014 Informal Hearing Presentation, the Veteran's representative stated that the Veteran's right shoulder disorder has become more severe since that time.  Furthermore, the February 2012 examiner submitted an addendum report in April 2012 which stated that the Veteran had functional loss after repetitive motion resulting in less movement than normal, but this statement is not supported by the range of motion findings indicated in the February 2012 examination report.  Therefore, the Board finds that an additional examination is necessary to ascertain the current severity and manifestations of the Veteran's service-connected right shoulder disability.

The record also indicates that the Veteran has been receiving treatment for his right shoulder both through a private medical provider and at the Kansas City VA Medical Center.  While on remand, additional relevant private and VA medical records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right shoulder disability, include any more recent treatment from DFP Orthopedic Surgery.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file.

The RO/AMC should also obtain any outstanding, relevant VA medical records dated form March 2012 to the present.

2.  After any additional records are obtained and associated with the claims file, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his right shoulder postoperative decompression for subacrominal impingement.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected right shoulder disability.

The examiner should report all signs and symptoms necessary for rating the Veteran's right shoulder disability under the rating criteria.  In particular, he or she should provide the range of motion in degrees and note the degree of motion at which pain begins. He or she should also indicate whether there is any form of ankylosis or any impairment of the humerus, such as malunion, recurrent dislocation at the scapulohumeral joint, or fibrous union. 

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability (including any additional limitation of motion) due to these factors. 

The examiner should set forth all examination findings, along with a complete rationale for any conclusions reached.  

3.  After completing the actions above, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4. When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


